Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 16, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160551(65)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 160551
  v                                                                 COA: 343255
                                                                    Saginaw CC: 16-042719-FC
  ROBERT LANCE PROPP,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before January 13, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 16, 2020

                                                                               Clerk